NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 05/24/2021 has been entered. Claims 32-33 have been amended. No claims have been added or cancelled. Claims 11, 14, 15, 17, 20-23, 25, 27, 28, and 30-34 are still pending in this application, with claims 11, 21, 28, and 32 being independent.

Reasons for Allowance
Claims 11, 14-15, 17, 20-22, 28, and 30-34 are allowed.

Regarding claims 11, 14-15, 17, 20-22, 28, and 30-31, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest performing a metal extrusion process for providing an extruded hollow core having an approximately V-shape cross-section and at least one sidewall having an outer surface and a platform configured to hold a printed circuit board, overmolding a thermal dissipation structure on the outer surface of the at least one sidewall of the extruded hollow core, the overmolded thermal dissipation structure including a lip configured to support an edge of the extruded hollow core, the overmolded thermal dissipation structure includes a plurality of fins which are equally spaced and arranged perpendicular to an axis of extrusion of the extruded hollow core, and disposing a lens beneath the extruded hollow core in a direction opposite to the overmolded thermal dissipation structure, a portion of the lens being disposed above the lip of the 
The closet prior art, PETROSKI (US 2002/0141197), does not include the combination of all the claimed limitations above, specifically an extruded hollow metal core having an approximately V-shape cross-section, overmolding a thermal dissipation structure on the outer surface of the extruded hollow metal core, the overmolded thermal dissipation structure including a lip to support an edge of the extruded hollow metal core and a plurality of fins equally spaced and arranged perpendicular to an axis of extrusion of the extruded hollow metal core, and a lens beneath the extruded hollow metal core and a portion of the lens above the lip of the overmolded thermal dissipation structure as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the PETROSKI reference in the manner required by the claims.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claims 32-34, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a hollow core, the hollow core includes an extruded metal and has a shaped cross-section, the hollow core having a body extending between two open ends, an overmolded thermal dissipation structure molded over the hollow core, the overmolded thermal dissipation structure includes a plurality of fins, a printed circuit board assembled on the outside of the body of the hollow core at a location between the 
The closet prior art, LIN (US 2012/0314427), does not include the combination of all the claimed limitations above, specifically a hollow core includes an extruded metal, the hollow core having a body extending between two open ends, an overmolded thermal dissipation structure molded over the hollow core, the overmolded thermal dissipation structure includes a plurality of fins, a printed circuit board assembled on the outside of the body of the hollow core at a location between the two open ends, a light source including a plurality of light emitting diodes (LEDs) disposed on the printed circuit board, a lens disposed beneath the hollow core in a direction opposite to the overmolded thermal dissipation structure, the hollow core includes a cavity configured to pass electrical wiring interfacing with the printed circuit board, and the hollow core and the overmolded thermal dissipation structure each are comprised of aluminum as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the LIN reference in the manner required by the claims.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. E./
Examiner, Art Unit 2875

/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875